DETAILED ACTION
	This is a Non-Final Action on the merits.  The U.S. Patent and Trademark Office has received claims 1-20 in application number 16/749,750.  Claims 1-20 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2022 has been entered.

Response to Arguments
	Applicant's arguments filed 09/27/2021 have been fully considered but they are not persuasive.
I.	Claim Interpretation under 35 U.S.C. 112(f)
	Examiner has withdrawn the conclusion that independent claim 1 is interpreted in accordance with 35 U.S.C. 112(f).   Applicants amendment has replaced the term encryptor and Upon reconsideration, Examiner finds Applicant’s argument persuasive that “[a]n ‘input device’ of a mobile device that receives user input is inherently structural.”  Response 09/27/2021 at 10.
A.	The corresponding rejections of claims 1-5 under 35 U.S.C.112(a) and 35 U.S.C. 112(b) are withdrawn.
	The rejections of claims 1-5 under 35 U.S.C.112(a) and 35 U.S.C. 112(b), respectively in the Final Action. are withdrawn in view of the interpretation under 112(f) being withdrawn.
II.	New Ground of Rejection Under 35 U.S.C. 112(a)
	The prior rejection of claims 1-5 under 35 U.S.C. 112(a)
	The amendment to independent claim 1 reciting to the transmitter of the claimed mobile device transmitting to the second server lacks adequate written description in the Specification, and claims 1-5 stand newly rejected under 35 U.S.C. 112(a).  The method claim 6 requires no such rejection because the scope of the method claim is open-ended and includes the interpretation where the mobile device transmits the information to the first server, which then transmits it to the second server
III.	The rejection of claims 1-20 under 35 U.S.C. 102(a) is withdrawn.
	Claims 1-20 now stand newly rejected under 35 U.S.C. 103 over HAMMAD in view of GOMES.
A.	The disclosure of HAMMAD with respect to the recited and identifies a financial account of the recipient entity into which a quantity of funds specified by the user may be deposited.  (Response at 13-15).
	Applicant’s argument that HAMMAD does not disclose this amended limitation is not persuasive because HAMMAD discloses the SNAP database as containing the identifying information for the merchant, the identifying information for the acquirer, and its “merchant ID” as retrieved from the QR code.  Examiner responds in so far as the “merchant ID” of HAMMAD is traversed from the prior rejection, and to answer an asserted advantage.  See MPEP 707.07(f).
	The obviousness inquiry turns on the word identifying.  The SNAP database contains this information and the merchant ID identifies that information.  Where the scope of Applicant’s argument touches upon the merchant ID of HAMMAD not itself comprising a specific acquirer or merchant account number, or a “transactable payment token” (as that term is used in GOMES)—that part of the argument is persuasive.  However, the scope of the claim is broader and the database at the pay network server of HAMMAD receiving the merchant ID to forward the payment credentials with the issuer server is sufficient.
	Moreover, the Specification states as follows with respect to the role of databases 210 and 310: 
In this scenario, database 210 does not receive or transmit any actual funds, nor does it receive or transmit the account information (e.g., bank or credit card account information) of User A Thus, using the aforementioned system and method, User A can be assured that his or her account information will not be shared or compromised (and avoiding security concerns posed by transferring the funds via credit card or by allowing User B to scan his/her QR code). In other words, the present invention provides User A with a higher level of autonomy and security than existing payment systems.
Spec. at 038.  In other words, the database 210 is described here as never actually holding the account information, “e.g., bank or credit card account information for the merchant or the customer.”  The actual information for executing payment is held at database 310 with corresponding “tuples of item-level data” generated at 310 for each processed transaction.  See Spec. at 039-042.
	All further amended limitations are addressed for the first time within the new ground of rejection of the 35 U.S.C. 103 section.

Claim Rejections - 35 USC § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	Claims 1-5, are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Independent claim 1 recites the following limitation: a transmitter operable to transmit the encrypted message, wherein the transmitting comprises: . . . transmitting the information associated with the user of the mobile device and specified quantity of funds to a second server.  The recited transmitter is a component of the claimed mobile device such that it is the transmitter of the mobile device that transmits the information . . . to a second server.  However, the Specification contains no such supporting written description because the Specification nowhere describes the mobile device transmitting directly to the second server.  See Spec. at 037-38 (describing the first server as database 210 and the second server as database 310).
	Therefore claim 1 lacks adequate written description in the Specification and claims 1-5 stand rejected under 35 U.S.C. 112(a).

Claim Rejections 35 U.S.C. 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0034921 A1 (hereinafter “HAMMAD”) in view of US 20180018660 A1 (hereinafter “GOMES”).  Throughout this section, claim limitations are numbered by decimal and are re-numbered at the filing an RCE; all quotations of prior art are cited to the applicable paragraph number; bold-type is used to emphasize disclosure.

	Regarding independent claim(s) 1 HAMMAD discloses:
1		A mobile device comprising:
		a display;
HAMMAD at 0088 (“FIG. 7 shows a user interface diagram illustrating an overview of example features of virtual wallet applications in some embodiments of the SNAP.”); HAMMAD at 0129 (disclosing the mobile device as the client device 1433b with user 1433a) (“For example, the SNAP controller 1401 may be connected to and/or communicate with users, e.g., 1433a, operating client device(s), e.g., 1433b, including, but not limited to, personal computer(s), server(s) and/or various mobile device(s) including, but not limited to, cellular telephone(s), smartphone(s) (e.g., iPhone®, Blackberry®, Android OS-based phones etc.”).
		a memory for storing: 
HAMMAD at Fig. 14, 0129 (“[O]perable areas of memory 1429 (e.g., registers, cache memory, random access memory, etc.). . . . These stored instruction codes, e.g., programs, may engage the CPU circuit components and other motherboard and/or system components to perform desired operations.”).
		information associated with a user of the mobile device, said information comprising a customer ID, 
		a code associated with financial information of a recipient entity, and 
		an account ID associated with a financial account of the recipient entity, wherein the account ID is derived from the code and identifies a financial account of the recipient entity into which a quantity of funds specified by the user may be deposited;
[0124] FIGS. 13A-B show user interface diagrams illustrating example features of virtual wallet applications, in a security and privacy mode, in some embodiments of the SNAP. . . . For example, in the example illustration in FIG. 13A, the user has selected the name 1311a, account number 1312a, security code 1313a, merchant account ID 1318a and rewards account ID 1319a as the fields to be sent as part of the notification to process the purchase transaction. In some implementations, the user may toggle the fields and/or data values that are sent as part of the notification to process the purchase transactions. In some implementations, the app may provide multiple screens of data fields and/or associated values stored for the user to select as part of the purchase order transmission. 
HAMMAD at 0124, Fig. 13A (disclosing the user interface of the virtual wallet on the mobile device with “account number” and “merchant account ID” as “values stored,” where the “merchant ID,” as depicted in Fig. 13A, is associated with a financial account of the recipient); HAMMAD at 0033 (disclosing the merchant and customer identifying information, customer ID, captured by the mobile device) (“The user may obtain a snapshot of the QR code, and provide the information embodied in the QR code along with information from the user's mobile device (e.g., subscriber account number linked to the user's virtual wallet, pay account information, and/or the like).”).
		a camera including an image sensor for capturing image data, wherein the image data includes information corresponding to the code;
HAMMAD at 0043 (“[T]he user may be provided with an overloaded user interface element, e.g., 325-326. For example, if the user has a QR pay code within the viewing angle of a camera included in the user's mobile device . . . .”).
		a processor configured to: 
In turn, computers employ processors to process information; such processors 1403 may be referred to as central processing units (CPU). One form of processor is referred to as a microprocessor. CPUs use communicative circuits to pass binary encoded signals acting as instructions to enable various operations.
HAMMAD at 0129.
1.1		receive the image data after the camera captures the image data;
[0048] In some implementations, in response to obtaining the product data, the merchant server may generate, e.g., 416a, a QR pay code, and/or secure display element according to the security settings of the user (see, e.g., 358). The merchant server may provide the QR code to the client, so that the client may display the QR code, and the user may capture the QR code using the user's device to obtain merchant and/or product data for generating a purchase transaction processing request.
[0049] In implementations utilizing a QR code, the merchant server may generate a QR code embodying the product information, as well as merchant information required by a payment network to process the purchase transaction. In some implementations, the QR code may include at least information required by the user device capturing the QR code to generate a purchase transaction processing request, such as a merchant identifier (e.g., a merchant ID number, merchant name, store ID, etc.) and a session identifier for a user shopping session associated with the shopping website/brick-and-mortar store.
HAMMAD at 0048-49.
1.2		process the image data to detect whether the image data includes the information corresponding to the code;
HAMMAD at 0057 (“In some implementation, the user device may determine whether an image it has captured depicts a QR code.  In some implementation, the user device may determine whether an image it has captured depicts a QR code.”).
1.3		obtain the code when the processor detects that the image data includes the information corresponding to the code;
Depending on whether or not a QR code has been captured, and also (optionally) depending on contents of the QR code, the user device may redirect the user (e.g., via a web browser application executing on the user device) to: a product, a merchant website, a product at a merchant website, a website and including a command to add an item to a purchasing cart of the user associated with the website, and/or the like. For example, the user device may execute a component such as the example Quick Response Code Processing ("QRCP") component boo described below in the discussion with reference to FIGS. 6A-B.
HAMMAD at 0057.
1.4		derive the account ID from the code;
[0117] With reference to FIG. 11C, in one embodiment, the snap mode may facilitate payment via pay code such as barcodes or QR codes. For example, a user may snap a QR code of a transaction that is not yet complete. The QR code may be displayed at a merchant POS terminal, a web site, or a web application and may be encoded with information identifying items for purchase, merchant details and other relevant information. When the user snaps such as a QR code, the snap mode may decode the information in the QR code and may use the decoded information to generate a receipt 1132. Once the QR code is identified, the navigation bar 1131 may indicate that the pay code is identified. The user may now have an option to add to cart 1133, pay with a default payment account 1134 or pay with wallet 1135.
HAMMAD at 0117; HAMMAD at 0039 (“With reference to FIG. 2E, in some implementations, upon obtaining a snapshot of the merchant-product QR code, the user's smartphone may extract the product and merchant data stored within the QR code, and utilize an account for the user's virtual wallet linked to the user's smartphone to generate a purchase transaction request for processing by a payment network.”).
1.5		generate a prompt, wherein the prompt is displayed on the display and for specifying a quantity of funds for transfer to the recipient entity;
 In various implementations, the user input may include, but not be limited to: a single tap (e.g., a one-tap mobile app purchasing embodiment) of a touchscreen interface . . . touching user interface elements on a touch-sensitive display, and/or the like . . . .
HAMMAD at 0056 (disclosing the user interface as a display for presenting and receiving information via touch screen).
[T]he user device may redirect the user (e.g., via a web browser application executing on the user device) to: a product, a merchant website, a product at a merchant website, a website and including a command to add an item to a purchasing cart of the user associated with the website, and/or the like. For example, the user device may execute a component such as the example Quick Response Code Processing ("QRCP") component boo described below in the discussion with reference to FIGS. 6A-B.
HAMMAD at 0057 (disclosing the prompt as the resulting action on the user device resulting from the successful capture and processing of the QR code by the user device).
A second user may capture a snapshot of the QR pay code using a mobile device, and may set an amount that the second user would like to pay the first user via the second user's mobile device. The second user's mobile device may provide the information encoded within the QR code along with the second-user-chosen payment amount to a payment network for transaction processing.
HAMMAD at 0032 (disclosing as a step of the transaction the user may input the amount on the device interface for transfer).
		and identify and display the location of a plurality of candidate recipient entities within a payment processing network;
[0119] With reference to FIG. 11D, in one embodiment, the snap mode may also facilitate offer identification, application and storage for future use. For example, in one implementation, a user may snap an offer code 1141 (e.g., a bar code, a QR code, and/or the like). The wallet application may then generate an offer text 1142 from the information encoded in the offer code. The user may perform a number of actions on the offer code. For example, the user use the find button 1143 to find all merchants who accept the offer code, merchants in the proximity who accept the offer code, products from merchants that qualify for the offer code, and/or the like. The user may also apply the offer code to items that are currently in the cart using the add to cart button 1144. Furthermore, the user may also save the offer for future use by selecting the save button 1145.
HAMMAD at 0119, Fig. 11D (inputting the find button 1143 displays all merchants in proximity). 
		an input device receiving a user input in response to the prompt, wherein the processor is further configured to: 
1.6		generate a message when the user input is received;
HAMMAD at 0124, Fig. 13A (“Based on the context, the user app may present the appropriate fields to the user, from which the user may select fields and/or field values to send as part of the purchase order transmission.”).
1.7		 and encrypt the message, the encrypted message including information used to update  a first database associated with the user and a second database associated with the recipient entity;
HAMMAD at 0061 (disclosing the user device as transmitting the encrypted card authorization request) (“In some implementations, the pay network server may obtain the encrypted data from the card authorization request provided by the user device, and attempt to decrypt the encrypted data . . . .”); HAMMAD at 0130 (disclosing the cryptographic processor device in tandem with the user device) (“In one embodiment, the SNAP controller 1401 may be connected to and/or communicate with entities such as, but not limited to: one or more users from user input devices 1411; peripheral devices 1412; an optional cryptographic processor device 1428; and/or a communications network 1413.”).
Claim Interpretation: The recitation to used to update a first database associated with the user and a second database associated with the recipient entity describes the intended use of the information, and that is outside the scope of the claimed mobile device.
1.8		a transmitter operable to transmit the encrypted message,
HAMMAD at 0141 (“I/O may employ connection protocols such as, but not limited to . . . wireless transceivers: 802.11a/b/g/n/x; Bluetooth; cellular . . . .”); 
		 wherein the transmitting comprises:
		 transmitting the derived account ID, specified quantity of funds, and information associated with the user of the mobile device to a first server for verifying the derived account ID by comparing the derived account ID with a plurality of account IDs to identify a match, wherein the transmitted information associated with the user of the mobile device does not identify a financial account associated with the user;
[0058] In some implementations, upon obtaining the user payment input and capturing the QR code, the user device may generate a card authorization request 420 (e.g., if the QR code includes a purchasing coupon, offer, invoice, personal payment from another virtual wallet user, etc.), for providing to the pay network server.
[0061] In some implementations, the card authorization request from a user device may include encrypted data extracted from the QR code, which may have been encrypted by the merchant server as part of a merchant authentication scheme.
HAMMAD at 0058, Fig. 4B #421, 0061 (disclosing payment network server as first server, receiving a card authorization request from a user device, where the card authorization request is the first encrypted message, and contains information generated by the capture of the QR code).
		 and transmitting the information associated with the user of the mobile device and specified quantity of funds to a second server for executing a payment processing transaction, the payment processing transaction comprising transfer of the specified quantity of funds from the user of the mobile device to the recipient entity, wherein the transmitted information associated with the user of the mobile device does not identify a financial account associated with the user;
[0065] In response to obtaining the issuer server query, e.g., 422, the pay network database may provide, e.g., 423, the requested issuer server data to the pay network server. In some implementations, the pay network server may utilize the issuer server data to generate authorization request(s), e.g., 424, for each of the issuer server(s) selected based on the pre-defined payment settings associated with the user's virtual wallet, and/or the user's payment options input, and provide the card authorization request(s), e.g., 425a-n, to the issuer server(s), e.g., 408a-n. In some implementations, the authorization request(s) may include details such as, but not limited to: the costs to the user involved in the transaction, card account details of the user, user billing and/or shipping information, and/or the like.
HAMMAD at 0065; HAMMAD at 0161 (“In some implementations, the pay network server may obtain the encrypted data from the card authorization request provided by the user device . . . If the pay network server is able to decrypt the purchase data, then the merchant is authenticated as being a valid merchant.”).
Claim Interpretation: (I) The limitation recites to the transmitting comprising two nested limitations performed by the transmitter of the claimed mobile device: (i) transmitting the [data] . . . to a  first server; and (ii) transmitting the [data] to a second server.  Each of these limitations receives full patentable weight for the recited steps of transmitting and for the description of the data transmitted: (i) wherein the transmitted information associated with the user of the mobile device does not identify a financial account associated with the user; and (ii) wherein the transmitted information associated with the user of the mobile device does not identify a financial account associated with the user.  However, each limitation also contains clauses that describe a function performed at the first server and second server, respectively, that fall outside the scope of the claim because they are not functions performed by the claimed mobile device: (i) for verifying the derived account ID by comparing the derived account ID with a plurality of account IDs to identify a match comparing; and (ii) for executing a payment processing transaction, the payment processing transaction comprising transfer of the specified quantity of funds from the user of the mobile device to the recipient entity.  The recitation to comparing and executing cannot not distinguish the claimed device from the prior art.  (II)  The Specification does not contain adequate written description to support the recitation to transmitting the information associated with the user of the mobile device and specified quantity of funds to a second server for executing a payment processing transaction, because there is no support for the mobile device communicating with the second server (embodied as 310, Figs. 2-3).  This is addressed in the corresponding 35 U.S.C. 112(a) rejection.
1.9		a GPS receiver to facilitate identification of at least one additional entity within a payment processing network by the processor, wherein the user of the mobile device is a member of the payment processing network.
In turn, the transceivers may be connected to antenna(s) 1475, thereby effectuating wireless transmission and reception of various communication and/or sensor protocols; for example the antenna(s) may connect to: a Texas Instruments WiLink WL1283 transceiver chip (e.g., providing 802.11n, Bluetooth 3.0, FM, global positioning system (GPS) (thereby allowing SNAP controller to determine its location)); Broadcom BCM4329FKUBG transceiver chip (e.g., providing 802.11n, Bluetooth 2.1+EDR, FM, etc.); a Broadcom BCM4750IUB8 receiver chip (e.g., GPS) . . . .
HAMMAD at 0133.  HAMAD at 0119 (disclosing “snap mode” as one example of the user in the “SNAP” payment processing network).
	However, HAMMAD does not explicitly disclose:
at 1.8 [. . .] wherein the transmitted information associated with the user of the mobile device does not identify a financial account associated with the user . . . [and] wherein the transmitted information associated with the user of the mobile device does not identify a financial account associated with the user;
	GOMES discloses the information contained in the second message as transmitted from the mobile device to two respective servers:
1.8		a transmitter operable to transmit the encrypted message,
		 wherein the transmitting comprises:
		 transmitting the derived account ID, specified quantity of funds, and information associated with the user of the mobile device to a first server for verifying the derived account ID by comparing the derived account ID with a plurality of account IDs to identify a match, wherein the transmitted information associated with the user of the mobile device does not identify a financial account associated with the user;
[0045] At a step 304, a common ID corresponding to the funding instrument is generated by the token service provider, the common ID being a non-transactable token and associated with the merchant application and user. In an example, token service provider 210 generates a common ID “CID1” corresponding to the funding instrument “Acct1,” the common ID “CID1” being a non-transactable token and associated with merchant application 206 and the user. The common ID is issued against the user's account with the payment service provider. For example, the common ID “CID1” is issued for the user's VENMO® account.
[0046] At a step 306, a payment token corresponding to the common ID and funding instrument is generated, the payment token being a non-transactable token that maps to the common ID. In an example, token requestor 208 generates the payment token “xyz” corresponding to the common ID “CID1” and funding instrument “Acct1,” the payment token “xyz” being a non-transactable token that maps to the common ID “CID1.” At a step 308, the user's payment service provider account is bound to the payment token and the common ID. In an example, token requestor 208 binds John Smith's payment service provider account to the payment token and common ID by inserting this information into a common entry in token vault 256.
GOMES at 0045-46 (disclosing the “common ID” and “payment token” such that both these tokens do not identify specific payment instruments, and are “non-transactable,” cannot be used for payment themselves, but substitute for the identity of the user and the identity of the financial account); GOMES at 0050 (“At an action 408, merchant application 206 receives the request to pay with the user's payment service provider account from user device 102, and sends the user's request to pay including transaction information to token requestor 208.”).
		 and transmitting the information associated with the user of the mobile device and specified quantity of funds to a second server for executing a payment processing transaction, the payment processing transaction comprising transfer of the specified quantity of funds from the user of the mobile device to the recipient entity, wherein the transmitted information associated with the user of the mobile device does not identify a financial account associated with the user;
[0055] The funding instrument houses one or more payment methods that may be charged in order to complete the transaction. To gather more information to identify the appropriate payment method within the funding instrument to charge for the payment transaction, token requestor 208 sends a request for a transactable token corresponding to the common ID “CID1,” which corresponds to the payment token “xyz,” to token service provider 210. In an example, the transactable token may be a single-use token that can be consumed once and then exhausted. At an action 412, token requestor 208 sends a request for a single-use token corresponding to the common ID “CID1” to token service provider 210. Token requestor 208 may send the request for the single-use token along with the common ID “CID1” in a variety of ways. In an example, token requestor 208 invokes a tokenization API that is exposed by token service provider 210 and that causes token service provider 210 to generate a transactable token.
GOMES at 0055 (disclosing the token requestor transmitting, as part of the “request,” the information associated with the user of the first mobile device contained in the second message does not identify a financial account associated with the user, where the information is a tokenized and “non-transactable,” “common ID,” that does not identify a financial account and is transmitted to a second server, the “token service provider 210,” that serves the analogous function to the recited second server in generating the actual payment).
Claim Interpretation: Examiner interprets the following wherein the transmitted information associated with the user of the mobile device does not identify a financial account associated with the user, to not include the tokenized information (“non-transactable tokens”) of GOMES because in GOMES the identity of the user and any associated financial account is only known at payment.  The non-transactable tokens themselves anonymize the tokenized information as it moves between two separate databases, at two separate servers, beginning with the user initiating the transaction request at the mobile device.
	HAMMAD discloses a mobile device that scans a QR code provided by a merchant to conduct a purchase, as part of a “SNAP” payment system involving User A and User B, as in Figs. 2-3 of the present application.  In the embodiment cited to here, the User A makes a purchase from a merchant User B; the purchase is initiated by the device of the purchaser scanning a QR code displayed on the device of the merchant.  The QR code contains encrypted merchant information transmitted by the virtual wallet on the user mobile device, as a purchase authorization request to the “pay network server.”  This first server decrypts the merchant data, with transaction amount and requisite payment information; identifies the acquirer information for the merchant, as stored in the database of Fig. 14, and forwards the authorization request to the issuer server, second server, to process the payment.
	GOMES discloses a payment system with analogous first and second servers, as a token requestor and token service provider, respectively.  The mobile device initiates a transaction request from the mobile device “to pay with the user's payment service provider account from user device 102, and sends the user's request to pay including transaction information to token requestor 208.”  GOMES at 0050 (the token requestor is analogous to the first server).   The token requestor receives tokenized merchant information similar to the merchant ID, that is associated with a common ID of the user; the common ID is then transmitted to the second server token service provider, where the step of providing a “transactable token,” use for payment, is performed.
	Where HAMMAD discloses the claimed mobile device scanning and processing a QR code to derive and encrypt purchase information, and transmit encrypted information to a first server; and where GOMES discloses the transmission of a tokenized identifier of a user to analogous first and second servers; it would be obvious to a person having ordinary skill in the art before the effective filing date of the of the present invention to modify the mobile device of HAMMAD to transmit tokenized payment data as in GOMES, because the modification is to comparable devices, implementing known techniques, and can be performed to a predictable result.
	Therefore independent claim 1 is rendered obvious by HAMMAD in view of GOMES.

	Regarding claim(s) 2 HAMMAD discloses:
2.1		the code is a QR code, and the input device is a touchscreen.
[0056] In some implementations, the client may obtain the QR pay code, e.g., 417, and display the QR code, e.g., 418 on a display screen associated with the client device. In some implementations, the user may utilize a user device, e.g., 405, to capture the QR code presented by the client device for payment processing. For example, the user may provide payment input into the user device, e.g., 419. In various implementations, the user input may include, but not be limited to: a single tap (e.g., a one-tap mobile app purchasing embodiment) of a touchscreen interface, . . . touching user interface elements on a touch-sensitive display, and/or the like.
	HAMMAD discloses that the touch screen user interface and display as the input device.  Therefore claim 2 is rendered obvious by HAMMAD in view of GOMES.

	Regarding claim(s) 3 and 8, HAMMAD discloses:
3.1		the processor is configured to display a guide to facilitate capture of the image data, the image data corresponding to a decodable image of the QR code.
Fig. 3A (305); [0040] [. . .] In some implementations, the app may overlay cross-hairs, target box, and/or like alignment reference markers, e.g., 305, so that a user may align the product identifier using the reference markers so facilitate product identifier recognition and interpretation.
	HAMMAD discloses that the recited guide at Fig. 3A.  Therefore claims 3 and 9 are anticipated by HAMMAD.

	Regarding claim(s) 4 HAMMAD discloses:
4.1		a receiver for receiving an electronic transmission of the code.  
[0040] FIGS. 3A-E show application user interface diagrams illustrating example features of a snap mobile payment app for capturing product barcodes, securing user data and preventing fraud in some embodiments of the SNAP. With reference to FIG. 3A, in some implementations, the app executing on the device of the user may include an app interface providing various features for the user. In some implementations, the app may be configured to recognize product identifiers (e.g., barcodes, QR codes, etc.), e.g., 301. For example, the app may be configured to capture merchant-product QR codes for snap mobile payment processing, as discussed above with reference to FIGS. 2A-F. 
	HAMMAD discloses the receiver as recited in Figs. 3A-E.  Therefore claims 4 and 7 are anticipated by HAMMAD.

	Regarding claim(s) 5 and 12, HAMMAD discloses:
5.1		the processor is configured to generate a prompt for specifying a quantity of digital currency for transfer to the recipient entity.
[0056] [. . .] In various implementations, the user input may include, but not be limited to: a single tap (e.g., a one-tap mobile app purchasing embodiment) of a touchscreen interface . . . touching user interface elements on a touch-sensitive display, and/or the like.
[0057] [. . .] [T]he user device may redirect the user (e.g., via a web browser application executing on the user device) to: a product, a merchant website, a product at a merchant website, a website and including a command to add an item to a purchasing cart of the user associated with the website, and/or the like. For example, the user device may execute a component such as the example Quick Response Code Processing (""QRCP"") component boo described below in the discussion with reference to FIGS. 6A-B.
[0032] [. . .] A second user may capture a snapshot of the QR pay code using a mobile device, and may set an amount that the second user would like to pay the first user via the second user's mobile device. The second user's mobile device may provide the information encoded within the QR code along with the second-user-chosen payment amount to a payment network for transaction processing.
HAMMAD at [0056] (disclosing the user interface as a display for presenting and receiving information via touch screen); at [0057] (disclosing the prompt as the resulting action on the user device resulting from the successful capture and processing of the QR code by the user device); at [0032] (disclosing as a step of the transaction the user may input the amount on the device interface for transfer).
	HAMMAD discloses a prompt presented to a user on the display interface as a result of the capture and process of the QR code.  Therefore claims 5 and 12 are anticipated by HAMMAD.

	Regarding independent claim(s) 6 HAMMAD discloses:
6.1		storing in a memory of a first mobile device information associated with a user of the first mobile device, said information comprising a customer ID;
[0124] FIGS. 13A-B show user interface diagrams illustrating example features of virtual wallet applications, in a security and privacy mode, in some embodiments of the SNAP. . . . For example, in the example illustration in FIG. 13A, the user has selected the name 1311a, account number 1312a, security code 1313a, merchant account ID 1318a and rewards account ID 1319a as the fields to be sent as part of the notification to process the purchase transaction. In some implementations, the user may toggle the fields and/or data values that are sent as part of the notification to process the purchase transactions. In some implementations, the app may provide multiple screens of data fields and/or associated values stored for the user to select as part of the purchase order transmission. 
HAMMAD at 0124, Fig. 13A (disclosing the user interface of the virtual wallet on the mobile device with “account number” and “merchant account ID” as “values stored,” where the “merchant ID,” as depicted in Fig. 13A, is associated with a financial account of the recipient); HAMMAD at 0033 (disclosing the merchant and customer identifying information, customer ID, captured by the mobile device) (“The user may obtain a snapshot of the QR code, and provide the information embodied in the QR code along with information from the user's mobile device (e.g., subscriber account number linked to the user's virtual wallet, pay account information, and/or the like).”).
6.2		receiving at the mobile device a code associated with a financial account of a recipient entity;
[0048] In some implementations, in response to obtaining the product data, the merchant server may generate, e.g., 416a, a QR pay code, and/or secure display element according to the security settings of the user (see, e.g., 358). The merchant server may provide the QR code to the client, so that the client may display the QR code, and the user may capture the QR code using the user's device to obtain merchant and/or product data for generating a purchase transaction processing request.
[0049] In implementations utilizing a QR code, the merchant server may generate a QR code embodying the product information, as well as merchant information required by a payment network to process the purchase transaction. In some implementations, the QR code may include at least information required by the user device capturing the QR code to generate a purchase transaction processing request, such as a merchant identifier (e.g., a merchant ID number, merchant name, store ID, etc.) and a session identifier for a user shopping session associated with the shopping website/brick-and-mortar store.
HAMMAD at 0048-49.
6.3		storing the code in the memory;
HAMMAD at Fig. 14, 0129 (“[O]perable areas of memory 1429 (e.g., registers, cache memory, random access memory, etc.). . . . These stored instruction codes, e.g., programs, may engage the CPU circuit components and other motherboard and/or system components to perform desired operations.”).
6.4		deriving from the code an account ID associated with the financial account, wherein the account ID identifies a financial account of the recipient entity into which a quantity of funds specified by the user may be deposited;
[0117] With reference to FIG. 11C, in one embodiment, the snap mode may facilitate payment via pay code such as barcodes or QR codes. For example, a user may snap a QR code of a transaction that is not yet complete. The QR code may be displayed at a merchant POS terminal, a web site, or a web application and may be encoded with information identifying items for purchase, merchant details and other relevant information. When the user snaps such as a QR code, the snap mode may decode the information in the QR code and may use the decoded information to generate a receipt 1132. Once the QR code is identified, the navigation bar 1131 may indicate that the pay code is identified. The user may now have an option to add to cart 1133, pay with a default payment account 1134 or pay with wallet 1135.
HAMMAD at 0117; HAMMAD at 0039 (“With reference to FIG. 2E, in some implementations, upon obtaining a snapshot of the merchant-product QR code, the user's smartphone may extract the product and merchant data stored within the QR code, and utilize an account for the user's virtual wallet linked to the user's smartphone to generate a purchase transaction request for processing by a payment network.”).
6.5		storing the account ID in the memory;
HAMMAD at Fig. 14, 0129.
6.6		displaying a prompt on the first mobile device for specifying a quantity of funds for transfer to the recipient entity;
In various implementations, the user input may include, but not be limited to: a single tap (e.g., a one-tap mobile app purchasing embodiment) of a touchscreen interface . . . touching user interface elements on a touch-sensitive display, and/or the like.. . . .
HAMMAD at 0056 (disclosing the user interface as a display for presenting and receiving information via touch screen).
[T]he user device may redirect the user (e.g., via a web browser application executing on the user device) to: a product, a merchant website, a product at a merchant website, a website and including a command to add an item to a purchasing cart of the user associated with the website, and/or the like. For example, the user device may execute a component such as the example Quick Response Code Processing ("QRCP") component boo described below in the discussion with reference to FIGS. 6A-B.
HAMMAD at 0057 (disclosing the prompt as the resulting action on the user device resulting from the successful capture and processing of the QR code by the user device).
A second user may capture a snapshot of the QR pay code using a mobile device, and may set an amount that the second user would like to pay the first user via the second user's mobile device. The second user's mobile device may provide the information encoded within the QR code along with the second-user-chosen payment amount to a payment network for transaction processing.
HAMMAD at 0032 (disclosing as a step of the transaction the user may input the amount on the device interface for transfer).
6.7		receiving a user input in response to the prompt;
6.8		generating a message when the user input is received, the message including the account ID;
[0056] In some implementations, the client may obtain the QR pay code, e.g., 417, and display the QR code, e.g., 418 on a display screen associated with the client device. In some implementations, the user may utilize a user device, e.g., 405, to capture the QR code presented by the client device for payment processing. For example, the user may provide payment input into the user device, e.g., 419. In various implementations, the user input may include, but not be limited to: a single tap (e.g., a one-tap mobile app purchasing embodiment) of a touchscreen interface, . . . touching user interface elements on a touch-sensitive display, and/or the like.
[0124] FIGS. 13A-B show user interface diagrams illustrating example features of virtual wallet applications, in a security and privacy mode, in some embodiments of the SNAP. . . . For example, in the example illustration in FIG. 13A, the user has selected the name 1311a, account number 1312a, security code 1313a, merchant account ID 1318a and rewards account ID 1319a as the fields to be sent as part of the notification to process the purchase transaction. In some implementations, the user may toggle the fields and/or data values that are sent as part of the notification to process the purchase transactions. In some implementations, the app may provide multiple screens of data fields and/or associated values stored for the user to select as part of the purchase order transmission. 
6.9		encrypting the message, the encrypted message including information used to update the first database associated with the user and a second database associated with the recipient entity;
HAMMAD at 0061 (disclosing the user device as transmitting the encrypted card authorization request) (“In some implementations, the pay network server may obtain the encrypted data from the card authorization request provided by the user device, and attempt to decrypt the encrypted data . . . .”); HAMMAD at 0130 (disclosing the cryptographic processor device in tandem with the user device) (“In one embodiment, the SNAP controller 1401 may be connected to and/or communicate with entities such as, but not limited to: one or more users from user input devices 1411; peripheral devices 1412; an optional cryptographic processor device 1428; and/or a communications network 1413.”).
Claim Interpretation: The recitation to used to update a first database associated with the user and a second database associated with the recipient entity describes the intended use of the information, and that is outside the scope of the claimed computer-implemented method.
6.10		transmitting the encrypted message, wherein the transmitting comprises: 
		 transmitting the derived account ID, specified quantity of funds, and information associated with the user of the mobile device to a first server for verifying the derived account ID by comparing the derived account ID with a plurality of account IDs to identify a match, wherein the transmitted information associated with the user of the mobile device does not identify a financial account associated with the user;
[0058] In some implementations, upon obtaining the user payment input and capturing the QR code, the user device may generate a card authorization request 420 (e.g., if the QR code includes a purchasing coupon, offer, invoice, personal payment from another virtual wallet user, etc.), for providing to the pay network server.
[0061] In some implementations, the card authorization request from a user device may include encrypted data extracted from the QR code, which may have been encrypted by the merchant server as part of a merchant authentication scheme.
HAMMAD at 0058, Fig. 4B #421, 0061 (disclosing payment network server as first server, receiving a card authorization request from a user device, where the card authorization request is the first encrypted message, and contains information generated by the capture of the QR code).
		 and transmitting the information associated with the user of the mobile device and specified quantity of funds to a second server for executing a payment processing transaction, the payment processing transaction comprising transfer of the specified quantity of funds from the user of the mobile device to the recipient entity, wherein the transmitted information associated with the user of the mobile device does not identify a financial account associated with the user;
[0065] In response to obtaining the issuer server query, e.g., 422, the pay network database may provide, e.g., 423, the requested issuer server data to the pay network server. In some implementations, the pay network server may utilize the issuer server data to generate authorization request(s), e.g., 424, for each of the issuer server(s) selected based on the pre-defined payment settings associated with the user's virtual wallet, and/or the user's payment options input, and provide the card authorization request(s), e.g., 425a-n, to the issuer server(s), e.g., 408a-n. In some implementations, the authorization request(s) may include details such as, but not limited to: the costs to the user involved in the transaction, card account details of the user, user billing and/or shipping information, and/or the like.
HAMMAD at 0065; HAMMAD at 0161 (“In some implementations, the pay network server may obtain the encrypted data from the card authorization request provided by the user device . . . If the pay network server is able to decrypt the purchase data, then the merchant is authenticated as being a valid merchant.”).
6.11		identifying and displaying the location of a plurality of candidate recipient entities, within a payment processing network, wherein the user of the first mobile device is a member of the payment processing network.
[0119] With reference to FIG. 11D, in one embodiment, the snap mode may also facilitate offer identification, application and storage for future use. For example, in one implementation, a user may snap an offer code 1141 (e.g., a bar code, a QR code, and/or the like). The wallet application may then generate an offer text 1142 from the information encoded in the offer code. The user may perform a number of actions on the offer code. For example, the user use the find button 1143 to find all merchants who accept the offer code, merchants in the proximity who accept the offer code, products from merchants that qualify for the offer code, and/or the like. The user may also apply the offer code to items that are currently in the cart using the add to cart button 1144. Furthermore, the user may also save the offer for future use by selecting the save button 1145.
HAMMAD at 0119, Fig. 11D (inputting the find button 1143 displays all merchants in proximity). 
	However, HAMMAD does not explicitly disclose:
at 6.10 [. . .] wherein the transmitted information associated with the user of the mobile device does not identify a financial account associated with the user . . . [and] wherein the transmitted information associated with the user of the mobile device does not identify a financial account associated with the user;
	GOMES discloses the information contained in the second message as transmitted from the mobile device to two respective servers:
6.10		transmitting the encrypted message, wherein the transmitting comprises:
		 transmitting the derived account ID, specified quantity of funds, and information associated with the user of the mobile device to a first server for verifying the derived account ID by comparing the derived account ID with a plurality of account IDs to identify a match, wherein the transmitted information associated with the user of the mobile device does not identify a financial account associated with the user;
[0045] At a step 304, a common ID corresponding to the funding instrument is generated by the token service provider, the common ID being a non-transactable token and associated with the merchant application and user. In an example, token service provider 210 generates a common ID “CID1” corresponding to the funding instrument “Acct1,” the common ID “CID1” being a non-transactable token and associated with merchant application 206 and the user. The common ID is issued against the user's account with the payment service provider. For example, the common ID “CID1” is issued for the user's VENMO® account.
[0046] At a step 306, a payment token corresponding to the common ID and funding instrument is generated, the payment token being a non-transactable token that maps to the common ID. In an example, token requestor 208 generates the payment token “xyz” corresponding to the common ID “CID1” and funding instrument “Acct1,” the payment token “xyz” being a non-transactable token that maps to the common ID “CID1.” At a step 308, the user's payment service provider account is bound to the payment token and the common ID. In an example, token requestor 208 binds John Smith's payment service provider account to the payment token and common ID by inserting this information into a common entry in token vault 256.
GOMES at 0045-46 (disclosing the “common ID” and “payment token” such that both these tokens do not identify specific payment instruments, and are “non-transactable,” cannot be used for payment themselves, but substitute for the identity of the user and the identity of the financial account); GOMES at 0050 (“At an action 408, merchant application 206 receives the request to pay with the user's payment service provider account from user device 102, and sends the user's request to pay including transaction information to token requestor 208.”).
		 and transmitting the information associated with the user of the mobile device and specified quantity of funds to a second server for executing a payment processing transaction, the payment processing transaction comprising transfer of the specified quantity of funds from the user of the mobile device to the recipient entity, wherein the transmitted information associated with the user of the mobile device does not identify a financial account associated with the user;
[0055] The funding instrument houses one or more payment methods that may be charged in order to complete the transaction. To gather more information to identify the appropriate payment method within the funding instrument to charge for the payment transaction, token requestor 208 sends a request for a transactable token corresponding to the common ID “CID1,” which corresponds to the payment token “xyz,” to token service provider 210. In an example, the transactable token may be a single-use token that can be consumed once and then exhausted. At an action 412, token requestor 208 sends a request for a single-use token corresponding to the common ID “CID1” to token service provider 210. Token requestor 208 may send the request for the single-use token along with the common ID “CID1” in a variety of ways. In an example, token requestor 208 invokes a tokenization API that is exposed by token service provider 210 and that causes token service provider 210 to generate a transactable token.
GOMES at 0055 (disclosing the token requestor transmitting, as part of the “request,” the information associated with the user of the first mobile device contained in the second message does not identify a financial account associated with the user, where the information is a tokenized and “non-transactable,” “common ID,” that does not identify a financial account and is transmitted to a second server, the “token service provider 210,” that serves the analogous function to the recited second server in generating the actual payment).
Claim Interpretation: Examiner interprets the following wherein the transmitted information associated with the user of the mobile device does not identify a financial account associated with the user, to not include the tokenized information (“non-transactable tokens”) of GOMES because in GOMES the identity of the user and any associated financial account is only known at payment.  The non-transactable tokens themselves anonymize the tokenized information as it moves between two separate databases, at two separate servers, beginning with the user initiating the transaction request at the mobile device.
	Where HAMMAD discloses the claimed mobile device scanning and processing a QR code to derive and encrypt purchase information, and transmit encrypted information to a first server; and where GOMES discloses the transmission of a tokenized identifier of a user to analogous first and second servers; it would be obvious to a person having ordinary skill in the art before the effective filing date of the of the present invention to modify the computer-implemented method of HAMMAD to transmit tokenized payment data as in GOMES, because the modification is to comparable devices, implementing known techniques, and can be performed to a predictable result.
	Therefore independent claim 6 is rendered obvious by HAMMAD in view of GOMES.

	Regarding claim(s) 7 HAMMAD discloses the method of claim 6 wherein
7.1		the code comprises a QR code, and further comprising capturing an image of the QR code from a second mobile device, using a camera comprising an image 
The second user may display the QR code generated to the first user (e.g., by holding the second user's mobile phone displaying the QR code to the first user; sending the QR code by email, social network message, tweet, etc.). The first user may take a snapshot of the QR code using the first user's mobile phone, e.g., 123, and utilize the amount of money, the second user's privacy token/alias linking to a financial account, and the first user's virtual wallet linked to the first user's mobile phone, to generate a purchase transaction request for processing by the payment network..
HAMMAD at 0026, Fig. 1B (disclosing the “P2P mobile snap payment”).
	HAMMAD discloses the mobile device capturing the image generated on the second mobile device for the P2P mobile payment.  Therefore claim 7 is rendered obvious by HAMMAD in view of GOMES.

	Claim(s) 8, commensurate in scope with claim 3, is disclosed by the same cited prior art as claim 3, addressed above, and is rendered obvious by HAMMAD in view of GOMES.

	Regarding claim(s) 9 HAMMAD discloses the method of claim 6 wherein
		the code is transmitted to the first mobile device by a second mobile device.  
HAMMAD at 0026, Fig. 1B (“In alternate implementations, the two users may share the data encoded in the QR code via methods alternate to the QR code, including but not limited to: near-field communications (NFC), Wi-Fi™, Bluetooth™, cellular network, SMS, email, text messages and/or the other communication protocols.”).
	Therefore claim 9 is rendered obvious by HAMMAD in view of GOMES.

	Regarding claim(s) 10 HAMMAD discloses:
10.1		the code is embedded within a physical object.
[0040] FIGS. 3A-E show application user interface diagrams illustrating example features of a snap mobile payment app for capturing product barcodes . . . For example, the app may be configured to capture merchant-product QR codes for snap mobile payment processing, as discussed above with reference to FIGS. 2A-F. . . . The app may be configured to analyze the incoming data, and search, e.g., 301, for a product identifier, e.g., 304, such as QR codes 209, 211a-b, 216a and 227.
HAMMAD at Fig. 2F (disclosing the QR code at 227 as embedded within the display of the merchant POS device).
	HAMMAD discloses the QR code as in Fig. 2F at 227, embedded in the display of the POS device.  Therefore claim 10 is rendered obvious by HAMMAD in view of GOMES.

	Regarding claim(s) 11 HAMMAD discloses:
11.1		the recipient entity is a member of a payment processing network, and a user of the first mobile device is a member of the payment processing network.
[0061] [. . .] In some implementations, the pay network server may compare the purchase data decrypted from the card authorization with data provided by the user/user device, to determine whether the data from these different sources (user/user device, and merchant) correspond properly to each other. Thus, in some implementations, the pay network server may be able to authenticate the merchant, and correlate the merchant to a specific user session or user device before processing the transaction.
[0065] In response to obtaining the issuer server query, e.g., 422, the pay network database may provide, e.g., 423, the requested issuer server data to the pay network server. In some implementations, the pay network server may utilize the issuer server data to generate authorization request(s), e.g., 424, for each of the issuer server(s) selected based on the pre-defined payment settings associated with the user's virtual wallet, and/or the user's payment options input, and provide the card authorization request(s), e.g., 425a-n, to the issuer server(s), e.g., 408a-n. In some implementations, the authorization request(s) may include details such as, but not limited to: the costs to the user involved in the transaction, card account details of the user, user billing and/or shipping information, and/or the like
HAMMAD at 0061 (disclosing the recipient entity as the merchant, which is a pre-existing relationship with the pay network server, such that the pay network server already possesses and can decrypt merchant account information); HAMMAD at 0065 (disclosing, analogous to the merchant as a member, the user of the first mobile device as having issue data already stored within the pay network server).
	HAMMAD discloses the merchant and user as each having a pre-existing relationship (membership) with the pay network server.  Therefore claim 11 is rendered obvious by HAMMAD in view of GOMES.

	Regarding claim(s) 13 HAMMAD discloses:
13.1		the customer ID is associated with a financial account of the user of the first mobile device.
[0026] In some implementations, a first user 121b may desire to pay a second user 121a an amount of money (or a value equivalent, e.g., virtual currency, alternate real currency, rewards, miles, points, etc.), e.g., P2P snap mobile payment 120. . . . The first user may take a snapshot of the QR code using the first user's mobile phone, e.g., 123, and utilize the amount of money, the second user's privacy token/alias linking to a financial account, and the first user's virtual wallet linked to the first user's mobile phone, to generate a purchase transaction request for processing by the payment network.
HAMMAD at 0026 (disclosing the virtual wallet, containing the customer ID, as operating on the user device, and this storing the customer ID);
	HAMMAD discloses the virtual wallet as a user identifier with the pay network server.  Therefore claim 13 is rendered obvious by HAMMAD in view of GOMES.

	Regarding claim(s) 14 HAMMAD discloses:
14.1		wherein the payment processing transaction comprises a donation.  .
HAMMAD at Fig. 1C (“Please donate to my cause Snap MY $0 QR code with your smartphone app, and choose your donation amount.”).
	HAMMAD discloses a donation as a payment transaction embodiment.  Therefore claim 14 is rendered obvious by HAMMAD in view of GOMES.

	Regarding claim(s) 15 HAMMAD discloses:
15.1		the prompt includes one or more selectable predetermined quantity options.
[0041] With reference to FIG. 3B, in some implementations, the app may include an indication of the location (e.g., name of the merchant store, geographical location, information about the aisle within the merchant store, etc.) of the user, e.g., 311. The app may provide an indication of a pay amount due for the purchase of the product, e.g., 312. . . . In some implementations, the user may have set default options for which card, bank account, etc. to use for the purchase transactions via the app. In some implementations, such setting of default options may allow the user to initiate the purchase transaction via a single click, tap, swipe, and/or other remedial user input action, e.g., 315a.
	HAMMAD at 0041 discloses a selectable predetermined quantity options as the “set default options” for “pay amount due.”  Therefore claim 15 is rendered obvious by HAMMAD in view of GOMES.

	Regarding claim(s) 16 HAMMAD discloses:
16.1		the prompt includes a text field for entering a quantity of funds.
[0043] [Fig. 3C] However, if the user wishes to customize the payment parameters, the user may activate user interface element 326 (e.g., press and continue to hold). Upon doing so, the app may provide a pop-up menu, e.g., 327, providing a variety of payment customization choices, such as those provided previously. The user may, e.g., drag the user's finger to the appropriate settings the user prefers, and release the user's finger from the touchscreen of the user's mobile device to select the setting for payment processing.
	HAMMAD at 0043 discloses an option to “customize the payment parameters” with a variety of “payment customization choices.” Therefore claim 16 is rendered obvious by HAMMAD in view of GOMES.

	Regarding independent claim 17, HAMMAD discloses the method:
17.1		receiving, at a first server, a first encrypted message, wherein the first encrypted message is generated based on image data that is decoded to retrieve a code;
[0058] In some implementations, upon obtaining the user payment input and capturing the QR code, the user device may generate a card authorization request 420 (e.g., if the QR code includes a purchasing coupon, offer, invoice, personal payment from another virtual wallet user, etc.), for providing to the pay network server.
[0061] In some implementations, the card authorization request from a user device may include encrypted data extracted from the QR code, which may have been encrypted by the merchant server as part of a merchant authentication scheme.
HAMMAD at 0058, Fig. 4B #421, 0061 (disclosing payment network server as first server, receiving a card authorization request from a user device, where the card authorization request is the first encrypted message, and contains information generated by the capture of the QR code).
0026 The first user may take a snapshot of the QR code using the first user's mobile phone, e.g., 123, and utilize the amount of money, the second user's privacy token/alias linking to a financial account, and the first user's virtual wallet linked to the first user's mobile phone, to generate a purchase transaction request for processing by the payment network.
[0036] With reference to FIG. 2B, in some implementations, upon selecting the option to utilize the snap mobile payment procedure, the merchant checkout webpage, e.g., 206, may provide via the browser application 205, a QR code, e.g., 209, including information on the items in the virtual shopping cart as well as merchant information for the payment network to process the purchase transaction (e.g., a privacy token/alias linked to an acquirer financial account of the merchant).
Claim Interpretation: The recitation to that is decoded to retrieve a code, describes the image data as having already been decoded to a retrieve a code and is not within the scope of the claimed method implemented by the first server.  That the encrypted message is generated based on image data, is within the scope of the claim method because it describes the encrypted message received by the first server.
17.2		decrypting the first encrypted message to retrieve an account ID, information associated with a user of a first mobile device, and information specifying a quantity of funds, wherein the information associated with the user of a mobile device includes a customer ID and does not identify a financial account of the user;
In some implementations, the pay network server may obtain the encrypted data from the card authorization request provided by the user device, and attempt to decrypt the encrypted data, e.g., using a RSA private/public that is complementary to the key the pay network server initially provided to the merchant server for encrypting the purchase data before embedding it into the QR code. If the pay network server is able to decrypt the purchase data, then the merchant is authenticated as being a valid merchant.
HAMMAD at 0061 (disclosing the decrypting of the first encrypted message as the payment network server decrypting the card authorization request).  HAMMAD discloses the recited information contained in the first encrypted message:
[T]he card authorization request may include at least a merchant ID, a session ID for the user's shopping session with the merchant, and a device ID of a device (e.g., smartphone) of the user that is linked to the user's virtual wallet. In some implementations, the QR code and messages sent to/from the QR-code capturing device may include the source ID (e.g., identifier of the device generating the QR code), session ID, merchant ID, item ID (e.g., model number), the charge amount, and/or transacting device ID (e.g., the user's smartphone device).
HAMMAD at 0059 (recited information emphasized). HAMMAD discloses the encryption scheme as encrypting the account ID using the key provided by the payment server:
[0053] In some implementations, the pay network server may provide the merchant server with an encryption key (e.g., a Rivest-Shamir-Adleman (“RSA”) private/public key, digital certificate). The merchant may encrypt the custom, user-specific merchant-product XML data structure using the encryption key to generate encrypted purchase data (e.g., using the RSA algorithm). The merchant server may then encode the encrypted data into the QR code.
HAMMAD at 0053.
17.3		storing at the first server: 
		a plurality of account IDs, wherein each one of the plurality of account IDs is associated with a financial account, 
A Merchants table 1419e may include fields such as, but not limited to: merchant_id, merchant_name, merchant_address, ip_address, mac_address, auth_key, port_num, security_settings_list, and/or the like. . . . An Accounts table 1419d may include fields such as, but not limited to: account_number, account_security_code, account_name, issuer_acquirer_flag, issuer_name, acquirer_name, account_address, routing_number, access_API_call, linked_wallets_list, and/or the like.
HAMMAD at 0162.
		the retrieved account ID,  wherein the retrieved account ID is associated with a financial account of a recipient entity and is derived from a code associated with the recipient entity, 
HAMMAD at 0061 (as cited above with respect to decrypting the first encrypted message to retrieve an account ID) (“[T]he card authorization request may include at least a merchant ID, a session ID . . . .”); HAMMAD at 0033 (disclosing the retrieved account ID as derived from a code associated with the recipient entity) (“The user may obtain a snapshot of the QR code, and provide the information embodied in the QR code along with information from the user's mobile device (e.g., subscriber account number linked to the user's virtual wallet, pay account information, and/or the like).”).

		the information associated with a user of a first mobile device, and the quantity of funds, wherein the quantity of funds is specified for transfer to the recipient entity;
A Transactions table 1419i may include fields such as, but not limited to: order_id, user_id, timestamp, transaction_cost, purchase_details_list, num_products, products_list, product_type, product_params_list, product_title, product_summary, quantity, user_id, client_id, client_ip, client_type, client_model, operating_system, os_version, app_installed_flag, user_id, account_firstname, account_lastname, account_type, account_num, account_priority_account_ratio, billingaddress_line1, billingaddress_line2, billing_zipcode, billing_state, shipping_preferences, shippingaddress_line1, shippingaddress_line2, shipping_zipcode, shipping_state, merchant_id, merchant_name, merchant_auth_key, and/or the like.
HAMMAD at 0162.
17.4		verifying, at the first server, the retrieved account ID by comparing the retrieved account ID with the stored plurality of account IDs to identify a match, wherein the retrieved account ID identifies a financial account of the recipient entity into which a quantity of funds specified by the user may be deposited;
HAMMAD at 0061 (“In some implementations, the pay network server may compare the purchase data decrypted from the card authorization with data provided by the user/user device, to determine whether the data from these different sources (user/user device, and merchant) correspond properly to each other.”).  HAMMAD discloses that the identified merchant has an associated acquirer, a financial institution maintains an account of the merchant:
[0063] With reference to FIG. 4B, in some implementations, the pay network server may process the transaction so as to transfer funds for the purchase into an account stored on an acquirer of the merchant. For example, the acquirer may be a financial institution maintaining an account of the merchant. For example, the proceeds of transactions processed by the merchant may be deposited into an account maintained by at a server of the acquirer.
HAMMAD at 0063.  HAMMAD disclose that the payment information is obtained by the payment server, recited first server, from the database at 423, as embodied by the SNAP database at Fig. 14:
[0065] In response to obtaining the issuer server query, e.g., 422, the pay network database may provide, e.g., 423, the requested issuer server data to the pay network server. In some implementations, the pay network server may utilize the issuer server data to generate authorization request(s), e.g., 424, for each of the issuer server(s) selected based on the pre-defined payment settings associated with the user's virtual wallet, and/or the user's payment options input, and provide the card authorization request(s), e.g., 425a-n, to the issuer server(s), e.g., 408a-n. In some implementations, the authorization request(s) may include details such as, but not limited to: the costs to the user involved in the transaction, card account details of the user, user billing and/or shipping information, and/or the like.
HAMMAD at 0065.
17.5		generating a second message, after verifying the retrieved account ID, the second message including the  the information associated with the user of the first mobile device and the quantity of funds specified for transfer, wherein the information associated with the user of the first mobile device contained in the second message does not identify a financial account associated with the user;
[0064] In some implementations, the pay network server may generate a query, e.g., 422, for issuer server(s) corresponding to the user-selected payment options. For example, the user's account may be linked to one or more issuer financial institutions ("issuers"), such as banking institutions, which issued the account(s) for the user. . . . In some implementations, a database, e.g., pay network database 407, may store details of the issuer server(s) associated with the issuer(s). For example, the database may be a relational database responsive to Structured Query Language ("SQL") commands. The pay network server may query the pay network database for issuer server(s) details.
17.6		encrypting the second message to obtain a second encrypted message, wherein information included in the second message is used to update a first database associated with the user and a second database associated with the recipient entity;
[0078] With reference to FIG. 5B . . .  In response to obtaining the issuer server query, the pay network database may provide, e.g., 512, the requested issuer server data to the pay network server. In some implementations, the pay network server may utilize the issuer server data to generate authorization request(s), e.g., 425134, for each of the issuer server(s), and provide the card authorization request(s) to the issuer server(s).
[0080] In some implementations, the pay network server may obtain the authorization message including a notification of successful authorization, see e.g., 520, option "Yes,", and parse the message to extract authorization details. Upon determining that the user possesses sufficient funds for the transaction, the pay network server may generate a transaction data record, e.g., 523, from the authorization request and/or authorization response, and store, e.g., 524, the details of the transaction and authorization relating to the transaction in a transactions database.
17.7		and transmitting the second encrypted message to a second server for executing a payment processing transaction, the payment processing transaction comprising transfer of the specified quantity of funds from a financial account of the user of the first mobile device to the recipient entity.
[0065] In response to obtaining the issuer server query, e.g., 422, the pay network database may provide, e.g., 423, the requested issuer server data to the pay network server. In some implementations, the pay network server may utilize the issuer server data to generate authorization request(s), e.g., 424, for each of the issuer server(s) selected based on the pre-defined payment settings associated with the user's virtual wallet, and/or the user's payment options input, and provide the card authorization request(s), e.g., 425a-n, to the issuer server(s), e.g., 408a-n. In some implementations, the authorization request(s) may include details such as, but not limited to: the costs to the user involved in the transaction, card account details of the user, user billing and/or shipping information, and/or the like.
	However, HAMMAD does not explicitly disclose:
at 17.2 [. . .] wherein the information associated with the user of a mobile device includes a customer ID and does not identify a financial account of the user;
at 17.4 [. . .] comparing the retrieved account ID with the stored plurality of account IDs to identify a match . . .
at 17.5 [. . .] wherein the information associated with the user of the first mobile device contained in the second message does not identify a financial account associated with the user;
	GOMES discloses the information contained in the second message as transmitted between two servers:
17.2		decrypting the first encrypted message to retrieve an account ID, information associated with a user of a first mobile device, and information specifying a quantity of funds, wherein the information associated with the user of a mobile device includes a customer ID and does not identify a financial account of the user;
See GOMES at 0055 (as cited for at 17.5 in the commensurate wherein clause below).
	. . .
17.4		verifying, at the first server, the retrieved account ID by comparing the retrieved account ID with the stored plurality of account IDs to identify a match, wherein the retrieved account ID identifies a financial account of the recipient entity into which a quantity of funds specified by the user may be deposited;
GOMES at 0051 (disclosing a “token requestor” analogous first sever searching a database to compare the received payment token to the stored payment token) (“At an action 410, token requestor 208 searches token vault 256 for an entry including the payment token “xyz” and determines whether the payment token corresponds to a common ID.”).
17.5		generating a second message, after verifying the retrieved account ID, the second message including the information associated with the user of the first mobile device and the quantity of funds specified for transfer, wherein the information associated with the user of the first mobile device contained in the second message does not identify a financial account associated with the user;
[0055] The funding instrument houses one or more payment methods that may be charged in order to complete the transaction. To gather more information to identify the appropriate payment method within the funding instrument to charge for the payment transaction, token requestor 208 sends a request for a transactable token corresponding to the common ID “CID1,” which corresponds to the payment token “xyz,” to token service provider 210. In an example, the transactable token may be a single-use token that can be consumed once and then exhausted. At an action 412, token requestor 208 sends a request for a single-use token corresponding to the common ID “CID1” to token service provider 210. Token requestor 208 may send the request for the single-use token along with the common ID “CID1” in a variety of ways. In an example, token requestor 208 invokes a tokenization API that is exposed by token service provider 210 and that causes token service provider 210 to generate a transactable token.
GOMES at 0055 (disclosing the token requestor transmitting, as part of the “request,” the information associated with the user of the first mobile device contained in the second message does not identify a financial account associated with the user, where the information is a tokenized and “non-transactable,” “common ID,” that does not identify a financial account and is transmitted to a second server, the “token service provider 210,” that serves the analogous function to the recited second server in generating the actual payment).
	HAMMAD discloses the “pay network server” as the recited first server, such that the pay network server receives an encrypted first message from the user device, the message being an authentication request that contains the information captured by the user device via the merchant QR code.  This includes the account ID of the merchant, which is possessed by the pay network server by all participating merchants for authentication.  The pay network server verifies the account ID of the authentication request and then queries a second database containing the user ID and stored payment information connected to the user and respective issuer payment entity.  A second authorization message is then sent to the issuer, this message encrypted as a person— having ordinary skill in the art before the effective filing data of the claimed invention—would understand a credit card or payment network transaction to occur.
	GOMES disclose a payment system with analogous first and second servers, as a token requestor and token service provider, respectively.  The token requestor receives tokenized merchant information similar to the merchant ID, that is associated with a common ID of the user; the common ID is then transmitted to the second server token service provider, where the step of providing a “transactable token,” use for payment, is performed.
	Where HAMMAD discloses the first server as the “pay network server” and the second server as the “issuer server” as in Fig. 4B; and where GOMES discloses the transmission of a tokenized identifier from analogous first to second servers; it would be obvious to a person having ordinary skill in the art before the effective filing date of the of the present invention to modify the payment server of HAMMAD to transmit tokenized payment data as in GOMES, because the modification is to comparable devices, implementing known techniques, and can be performed to a predictable result.
	Therefore independent claim 17 is rendered obvious by HAMMAD in view of GOMES.

	Regarding claim(s) 18 HAMMAD discloses:
18.1		the first server does not transfer the specified quantity of funds from a financial account of the user of the first mobile device to the recipient entity.
HAMMAD at Fig. 5E 555 (disclosing the acquirer server as crediting the funds to the merchant account).
	HAMMAD discloses the acquirer server and not the first server or “pay network server,” as sending the funds to the merchant account or recipient entity.  Therefore claim 18 is rendered obvious by HAMMAD in view of GOMES.

	Regarding claim(s) 19 HAMMAD discloses:
19.1		the first server does not store financial account information relating to the user of the first mobile device.
[0064] In some implementations, the pay network server may generate a query, e.g., 422, for issuer server(s) corresponding to the user-selected payment options.
	HAMMAD at 0065 discloses that the first, pay network server, generates a query to the second, issuer server, obtain the financial account information of the user.  Therefore claim 19is rendered obvious by HAMMAD in view of GOMES.

	Regarding claim(s) 20 HAMMAD discloses:
20.1		receiving at the first server a transaction ID generated by the second server, wherein the transaction ID identifies at least a portion of the payment processing transaction.
[0065] In response to obtaining the issuer server query, e.g., 422, the pay network database may provide, e.g., 423, the requested issuer server data to the pay network server.
	HAMMAD at 0065 discloses the first server as the pay network server receiving the payment identifying information for the user from the sever server issuer server.  Therefore claim 20 is rendered obvious by HAMMAD in view of GOMES.

Relevant Prior Art Not Relied Upon
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patents and Pre-Grant Publications
(newly cited) JAMKHEDKAR US 20190087816 A1
[0042] The payment provider server 114 includes a digital token application 116 that may be configured to generate and store a non-transactable token (NTT) indicating that the consumer digital wallet account is a valid payment method for the merchant digital wallet account. The digital token application 116 may generate the NTT in response to a request (e.g., from the user device 102 and/or merchant server 120) to add the consumer digital wallet account to the merchant digital wallet account. Further, the digital token application 116 may be configured to generate a single-use payment token corresponding to the consumer digital wallet account in response to a purchase request to use the consumer digital wallet account as a payment method for purchasing an item sold by the merchant. The digital token application 116 is discussed in more detail below with respect to FIGS. 2-5.
GOLDSCHMIDT US 20190087815 A1 
[0054] The storage device 408 may also store one or more databases 416 required for operation of the DES computer system 110. Such databases may include, for example, a database of issuer financial institution identification numbers (e.g., PAN-length BINs), and associated cryptographic keys and other data needed for the DES computer system 110 to properly generate and provide merchant QR tokens to merchants, and to properly process transaction requests. 
[0055] In some embodiments, a dynamic merchant QR code may be provided for a particular purchase transaction, for example, by providing the transaction value in the merchant QR code (or any other type of information that changes). In such an implementation, a consumer selects several items and brings them to a checkout counter wherein a total value of the items is generated. The merchant then uses a smartphone (or other electronic device) to generate a merchant QR code that includes the total value of the transaction, and displays it on a display screen of his or her smartphone (or any other type of device capable of displaying the QR code) for reading by a camera component of the consumer's mobile device. Thus, in accordance with the methods described herein, the consumer scans the merchant QR code (which includes the total cost of the goods embedded therein) appearing on the merchant device display screen with the camera of his or her mobile device. The consumer then reads the merchant's name on the touch screen 107 of his or her mobile device, and then provides a positive reply to a "Pay Now" button appearing on the touch screen 107. The QR wallet application (running on the consumer's mobile device) then generates and transmits a purchase transaction request (which includes the merchant token, the total cost of the purchase transaction, and the cardholder's payment credentials via the Internet 204 to the wallet provider computer 106 (see FIG. 2). Subsequent purchase transaction processing then continues as described herein above. 
MORGAN US 20120203665 A1 
[0053] A QR code may be presented to a consumer by way of a variety of mechanisms or channels and/or in association with a variety of items. For instance, client 104 or electronic commerce website server 106 may generate and/or present to a consumer a QR code (step 208) in response to the consumer selecting a "QR Checkout" option in her browser (step 206). . . . [0058] Mobile device 102 may authenticate itself to a consumer's transaction account by way of mobile gateway 108 and payment processor authorization gateway 110. For example, in an embodiment, mobile device 102 may communicate a variety of data to mobile gateway 108, including a mobile device 102 identifier, such as an electronic serial number (ESN), and a transaction account identifier (e.g., a 16 digit account number). Mobile gateway 108 may forward data, including the ESN and transaction account identifier, from mobile device 102 to payment processor authorization gateway 110. Payment processor authorization gateway 110 may authenticate mobile device 102 to one or more transaction accounts held by the consumer by verifying that the mobile device 102 is paired to a selected transaction account.
PHILLIPS US 20160155112 A1 
[0044] In a third embodiment, a mobile device 202 may use a QR scan (to scan a QR code displayed at the merchant 206, or on some other printed or other material) to access the merchant. In such an embodiment, the mobile application is launched by the consumer and is used to scan the QR code. The transaction payload is received when scanning the QR code. [0045] Processing at step "2" includes the mobile application receiving the transaction payload and performing the actions such as checking the message format, checking a payment gateway ID ([ID2]) against a list of trusted predefined payment gateway profiles stored in (or accessible to) the mobile application. The user may be prompted to verify the merchant name. Further, the mobile application may perform the following actions: connect to the payment gateway using connection information from the payment gateway profile stored in (or accessible to) the mobile application, and deliver a request message to the payment gateway. The request to the payment gateway 210 may include a transaction payload, a timestamp from the mobile application and the ID of the mobile application ([ID4]). 
LI US 20160224972 A1 
[0069] If a merchant has an active NFC device, it may be designed that a code is created for each transaction without registration at transaction center. Such code may be distinctive within a certain time period, say within a day. For instance, after a POS system gets a total purchase amount, the system may issue a code specifically for the transaction. The code may be sent to transaction center promptly along with the purchase amount. So the center knows a code is created for a transaction by a merchant. When a user device is held close to the NFC device, the code may be taken by the user device. Then the user device may transmit a message containing the code to transaction center. And transaction center may use the code to find merchant in the same way or similar way as discussed. The method may reduce potential error which may occur when transaction center receives messages from two users with the same code within a short period of time. The one-code-per-transaction scheme may also work with QR-code method. At a store for instance, an exclusive QR code may be generated for each transaction by POS system. Message of a QR code may contain an exclusive code designated to one transaction. After a user device scans a QR code which may be displayed on a screen of POS system, it may extract the exclusive code and send it to transaction center, along with payer info; meanwhile the POS system may send the code, merchant info, and payment amount to transaction center. Next, transaction center may use the code to relate the user and merchant, and starts payment processing process. 
[0070] Availability of multiple codes or multiple code types for one merchant account is arranged by transaction center. Transaction center determines it and designs rules and implementation method for such practice. Programs and applications may be arranged for implementation of multi-code scenario at the center, store, and user device respectively.
LAXMINARAYANAN US 20150046338 A1 
[0129] At step 802, the consumer 110 provides an account identifier (e.g., primary account number (PAN)) to a network token system B 220 associated with payment processing network B 170 to request a token for a transaction. For example, the consumer 110 can access a mobile application or a website on the consumer device 120 to interact with a mobile wallet provider (also referred to as a digital wallet provider), a mobile network operator, a device manufacturer, or any other entity that is requesting and providing tokens on behalf of consumers, or may directly interface with network token system B 220 or payment processing network B 170. 
KUMNICK US 9846878 B2 
[3:51 ] [A] token service computer (e.g., a token vault) may generate a list of non-transactable payment account identifiers, and that list may be distributed by the token service computer to any entity (e.g., a merchant) that may wish to store or use the non-transactable payment account identifiers. If one tries to use the non-transactable payment account identifier to conduct a transaction, it will not be processed and/or routed by one or more computers in the payments system. . . . [5:53-67] A token service system' can include a system that that services payment tokens. In some embodiments, a token service system can facilitate requesting, determining (e.g., generating) and/or issuing tokens, as well as maintaining an established mapping of tokens to primary account numbers (PANs) in a repository (e.g. token vault). In some embodiments, the token service system may establish a token assurance level for a given token to indicate the confidence level of the token to PAN binding. The token service system may support token processing of payment transactions submitted using tokens by de-tokenizing the token to obtain the actual PAN. In some embodiments, a token service system may include a token service computer alone, or in combination with other computers such as a payment processing network computer.
WIPO and Foreign Patent Publications
JIAO, WO 2017/012542 A1 PUBLISHED ON 26-Jan-2017. Application PCT/CN2016/090634 FILED ON 20-Jul-2016.  English Translation via IP.com.
(18) A cardless payment system using a two-dimensional code, comprising a payment service system, a user equipment, a merchant QR code, a payment port, a payment processor, and a merchant bank account; the payment service system separately with a payment port, and a payment The processor and the merchant bank account are connected; the user equipment is connected to the payment service system via the Internet. 
(19) The cardless payment system using the two-dimensional code according to (18), the payment service system comprising a mobile phone application server and/or a security server. 
(20) The cardless payment system using the two-dimensional code according to (18) or (19), wherein the user registers the user account in the payment service system, the merchant registers the merchant account in the payment service system; the user inputs the user bank in the payment service system. The account information is associated with the user account, and the merchant inputs the merchant bank account information in the payment service system and is associated with the merchant account. 
(21) The cardless payment system using a two-dimensional code according to any one of (18) to (20), wherein the user equipment is a handheld computer device or a portable electronic device or a smartphone or tablet that can be installed using a mobile phone application computer. 
(22) The cardless payment system using a two-dimensional code according to any one of (18) to (21), wherein the merchant two dimensional code is associated with a merchant bank account. 
(23) The cardless payment system using a two-dimensional code according to any one of (18) to (22), wherein the merchant two dimensional code is generated by a payment service system before the transaction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY L LICITRA whose telephone number is (571)272-5340. The examiner can normally be reached 9:00AM-5:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J.L.L.
Examiner
Art Unit 3685


/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685